IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-25,761-10


                    IN RE ALBERT HERNANDEZ CONTRERAS, Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
             CAUSE NO. 93-04-05639CRR IN THE 143RD DISTRICT COURT
                             FROM REEVES COUNTY


        Per curiam.

                                            ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. Relator contends that he filed applications for writs of

habeas corpus in the 143rd District Court of Reeves County, and the District Clerk failed to comply

with Rule of Appellate Procedure 73.4(b)(2) and immediately send him any pleadings, objections,

motions, affidavits, exhibits, proposed or entered findings of fact and conclusions of law, or other

orders that were filed or made part of the record.

        Respondent, the District Clerk of Reeves County, is ordered to file a response and state

whether she has complied with Rule 73.4(b)(2). Her response shall be submitted within 30 days of

the date of this order.

Filed: October 25, 2017
Do not publish